6/2/2020                                                                         Craig Wrighton
                                           Case 9:18-cv-80176-BB Document 574-3 Entered      - About
                                                                                                 FLSDCraig Docket 06/10/2020 Page 1 of 13


                                                                                                                                         HOME   ABOUT   BLOG




           ABOUT CRAIG
           A computer scientist, a businessman, and an inventor.




           Biography               |     Academic Degrees        |      Professional Certi cations




                                                                     Certi ed Information Systems Security Professional - Granted 2006




                                                                Information Systems Security Architecture Professional - Granted 2009




                                                                Information Systems Security Management Professional - Granted 2006




                                                                           Certi ed Information Systems Auditor - 2005 to 2009




https://craigwright.net/about/#professional-certiﬁcations                                                                                                      1/13
6/2/2020                                                                         Craig Wrighton
                                           Case 9:18-cv-80176-BB Document 574-3 Entered      - About
                                                                                                 FLSDCraig Docket 06/10/2020 Page 2 of 13




                                                                       Certi ed Information Security Manager - Granted 2003




                                                                       Certi ed Information Security Manager - 2003 to 2010




                                                                          Certi ed Computer Examiner - Granted in 2006




                                                                     CompTIA Security+ Certi ed Professional - Granted in 2006




                                                                   CompTIA Security+ Certi ed Professional - skills and knowledge




https://craigwright.net/about/#professional-certiﬁcations                                                                                   2/13
6/2/2020                                                                         Craig Wrighton
                                           Case 9:18-cv-80176-BB Document 574-3 Entered      - About
                                                                                                 FLSDCraig Docket 06/10/2020 Page 3 of 13




                                                                GIAC A Taxonomy of Audits Assessments and Reviews - Granted in 2007




                                                                GIAC Analysis of a Serial Based Digital Voice Recorder - Granted in 2006




                                                                            GIAC Auditing Wireless Networks - 2007 to 2011




                                                                             GIAC Certi ed Firewall Analyst - 2007 to 2011




                                                                            GIAC Certi ed Forensic Analyst - 2005 to 2009




https://craigwright.net/about/#professional-certiﬁcations                                                                                   3/13
6/2/2020                                                                         Craig Wrighton
                                           Case 9:18-cv-80176-BB Document 574-3 Entered      - About
                                                                                                 FLSDCraig Docket 06/10/2020 Page 4 of 13




                                                                          GIAC Certi ed Forensic Analyst - 2005 to 2013




                                                                         GIAC Certi ed Incident Handler - 2007 to 2011




                                                                        GIAC Certi ed ISO-17799 Specialist - 2005 to 2007




                                                                        GIAC Certi ed ISO-17799 Specialist - 2005 to 2013




                                                                         GIAC Certi ed Project Manager - 2009 to 2013




https://craigwright.net/about/#professional-certiﬁcations                                                                                   4/13
6/2/2020                                                                         Craig Wrighton
                                           Case 9:18-cv-80176-BB Document 574-3 Entered      - About
                                                                                                 FLSDCraig Docket 06/10/2020 Page 5 of 13




                                                                   GIAC Certi ed Windows Security Administrator - 2008 to 2012




                                                                     GIAC Certi ed Unix Security Administrator - 2007 to 2011




                                                                           GIAC Current Issues in DNS - Granted in 2008




                                                                       GIAC Cutting Hacking Techniques - Granted in 2008




                                                                  GIAC Electronic Contracting in a Secure World - Granted in 2008




https://craigwright.net/about/#professional-certiﬁcations                                                                                   5/13
6/2/2020                                                                         Craig Wrighton
                                           Case 9:18-cv-80176-BB Document 574-3 Entered      - About
                                                                                                 FLSDCraig Docket 06/10/2020 Page 6 of 13




                                                                 GIAC Electronic Contracting in an Insecure World - Granted in 2008




                                                                            GIAC Hydration Detection - Granted in 2008




                                                                       GIAC Information Security Fundamentals - 2011 to 2015




                                                                        GIAC Information Security Professional - 2011 to 2015




                                                                                GIAC Intrusion Analyst - 2008 to 2012




https://craigwright.net/about/#professional-certiﬁcations                                                                                   6/13
6/2/2020                                                                         Craig Wrighton
                                           Case 9:18-cv-80176-BB Document 574-3 Entered      - About
                                                                                                 FLSDCraig Docket 06/10/2020 Page 7 of 13




                                                                               GIAG Intrusion Prevention - Granted in 2007




                                                            GIAC Legal Issues in Information Technology and Information Security - 2007 to 2011




                                                                 GIAC Legal Issues in Information Technology and Security - 2007 to 2012




                                                                              GIAC Payment Card Industry - Granted in 2007




                                                                                   GIAC Penetration Tester - 2011 to 2015




https://craigwright.net/about/#professional-certiﬁcations                                                                                         7/13
6/2/2020                                                                         Craig Wrighton
                                           Case 9:18-cv-80176-BB Document 574-3 Entered      - About
                                                                                                 FLSDCraig Docket 06/10/2020 Page 8 of 13




                                                                  GIAC Stay Sharp: Defeating Rogue Access Points - Granted in 2007




                                                                 GIAC Secure Software Programmer .Net - GSSP - .Net - 2012 to 2015




                                                                            GIAC Security Audit Essentials - 2007 to 2011




                                                                              GIAC Security Compliance - 2007 to 2011




                                                                                 GIAC Security Expert - 2009 to 2013




https://craigwright.net/about/#professional-certiﬁcations                                                                                   8/13
6/2/2020                                                                         Craig Wrighton
                                           Case 9:18-cv-80176-BB Document 574-3 Entered      - About
                                                                                                 FLSDCraig Docket 06/10/2020 Page 9 of 13




                                                                      GIAC Web Application Penetration Tester - 2011 to 2015




                                                                                 GIAC.NET - GNET - 2008 to 2012




                                                                              Certi ed Professional - Granted 2010




                                                                                 Senior Member - Granted 2007




                                                                               Provisional Member - Granted 2005




https://craigwright.net/about/#professional-certiﬁcations                                                                                   9/13
6/2/2020                                                                        Craig Wright
                                          Case 9:18-cv-80176-BB Document 574-3 Entered     on- About
                                                                                                FLSD CraigDocket 06/10/2020 Page 10 of 13




                                                                        5 Years Membership of the ACS - Granted in 2010




                                                                             AIM Associate Fellow - Granted in 2004




                                                                                AIM Member - Granted in 2004




                                                                   SANS 17799 Security and Audit Framework - Granted in 2005




                                                                     SANS Comprehensive Packet Analysis - Granted in 2008




https://craigwright.net/about/#professional-certiﬁcations                                                                                   10/13
6/2/2020                                                                        Craig Wright
                                          Case 9:18-cv-80176-BB Document 574-3 Entered     on- About
                                                                                                FLSD CraigDocket 06/10/2020 Page 11 of 13


                                                            SANS Legal Issues in Information Technology and Information Security - Granted in 2008




                                                                                  SANS Network Forensics - Granted in 2009




                                                                     SANS Next Evolution in Digital Forensics - Hands on - Granted in 2007




                                                                      Brisbane YMCA Youth Club - Best Military Tactics - Granted in 1988




                                                                Certi cate of Appreciation - Hastings Family Support Services - Granted in 2014




https://craigwright.net/about/#professional-certiﬁcations                                                                                            11/13
6/2/2020                                                                        Craig Wright
                                          Case 9:18-cv-80176-BB Document 574-3 Entered     on- About
                                                                                                FLSD CraigDocket 06/10/2020 Page 12 of 13

                                                                     Certi cate of Appreciation - UnitingCare Burnside - Granted in 2008




                                                                          Cisco Certi ed Network Associate - Granted in 2011 in 2011




                                                                Course in OHS Consultation - WorkCover New South Wales - Granted in 2006




                                                            Fundamentals of Automotive Mechanics - Thomson Education Direct - Granted in 2006




                                                              International Systems Security Professional Certi cation Scheme - Granted in 2005




https://craigwright.net/about/#professional-certiﬁcations                                                                                         12/13
6/2/2020                                                                        Craig Wright
                                          Case 9:18-cv-80176-BB Document 574-3 Entered     on- About
                                                                                                FLSD CraigDocket 06/10/2020 Page 13 of 13
                                                 National Security Training Academy - Security Industry Course and Firerarm Certi cate of Achievement - Granted in 1992




                                                            Never miss a story from Craig Wright (Bitcoin SV is the original Bitcoin)

                                                            Enter Email

                                                   GET UPDATES
                                                     I consent to receiving email updates from craigwright.net.




                                                                                               © Copyright 2019




https://craigwright.net/about/#professional-certiﬁcations                                                                                                                 13/13
